Citation Nr: 0430868	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a gun 
shot wound and fracture of the right forearm and elbow, with 
limitation of motion and retained foreign bodies, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 40 percent evaluation 
for the veteran's right upper extremity disability.

The case was previously before the Board in November 2001, at 
which time it was Remanded to obtain treatment records and 
for other development.  The case was again before the Board 
in April 2003 , at which time it was again remanded for 
compliance with the VCAA, infra.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The disabled arm is the major arm, the disability is 
reflected by subjective complaints of pain and manifested 
primarily by arthritis and clinical observations of 
impairments of pronation and supination, as well as 
limitation of forearm flexion.

3.  The veteran has been assigned the highest schedular award 
available for impairment of pronation and supination.

4.  Forearm flexion is demonstrated as limited to 100 degrees 
from May 25, 2001.

5.  Forearm flexion is demonstrated as limited to 81 degrees 
from March 2, 2004.


CONCLUSIONS OF LAW

1.  The criteria for rating greater than 40 percent for 
residuals of a gun shot wound and fracture of the right 
forearm and elbow, and retained foreign bodies for impairment 
of supination and pronation of the right (major) arm have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5213 (2004).

2.  The schedular criteria for a separate 10 percent 
disability rating, but no more, for the period from May 25, 
2001 for limitation of right forearm flexion have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5206 (2004); VAOPGCPREC 9-2004. 

3.  The schedular criteria for a separate 30 percent 
disability rating, but no more, for the period from March 2, 
2004 for limitation of right forearm flexion have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5206 (2004); VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.  The Board notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO as reflected by correspondence issued in 
June 2003 as well as the Supplemental Statement of the Case 
of June 2004.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of June 2004, issued after 
the initial VCAA notice, constitutes a decision that fully 
considered the VCAA.  Additionally, the Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
March 2004.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below. 

The veteran had combat service in Korea, where sustained a 
gun shot wound to the right (major) forearm.  His injury 
included a compound comminuted fracture of the middle third 
of the right radius, without nerve or artery involvement.  
His wounds resulted from enemy small arms fire in November 
1950.  He was in a long arm cast for approximately 5 months.  
Approximately 2 years later, he underwent additional 
procedures, to include a bone graft and internal fixation.  
The veteran is now 75 years of age and, over recent years, 
has reported progressive inability with range of motion of 
his service connected arm.  

At a medical center visit in October 2000, his extremities 
revealed normal range of motion, except for his right elbow, 
which revealed extension at about 120 degrees with areas of 
soft tissue swelling an as well as sclerosis on the posterior 
aspect of the elbow.  

On examination on May 25, 2001, distal circulation motion 
sensation was intact, including sensation to light touch.  
Forearm rotation was markedly limited to 30 degrees pronation 
and neutral supination with flexion arch from 15-100 degrees.  
Right forearm and elbow advanced bone on bone arthritic 
changes of the elbow joint were appreciated on radiograph as 
well as apparent loss of cartilage.  A Rush rod was present 
in the radius with multiple metallic fragments consistent 
with the previous wound.  Impression was right elbow advanced 
arthritis and restricted forearm rotation and retained 
hardware.  

The veteran was afforded another VA examination on March 2, 
2004.  The veteran complained of pain, weakness, stiffness, 
instability, giving way, locking, fatigability and lack of 
endurance.  He denied swelling, heat and redness.  
Objectively, motion stopped when pain began.  There was 
objective evidence of painful motion and slight edema.  The 
examiner noted the absence of effusion, and there was no 
instability.  There was weakness, tenderness, and redness, 
without heat.  There was abnormal movement and guarding.  
Flexion was to 81 degrees on the right and 141 degrees on the 
left, with normal at 145 degrees.  Forearm supination on the 
right was to 58 degrees and to 83 degrees on the left, with 
full motion to 85 degrees.  Forearm pronation on the right 
was to 54 degrees, and to 77 degrees on the left, with full 
to 80 degrees.  Post operative degenerative joint disease of 
the right elbow was diagnosed.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either the major or minor forearm 
to 45-60 degrees warrants a 10 percent evaluation; limitation 
of extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Impairment of supination and pronation (major), loss of (bone 
fusion): the hand fixed in supination or hyper-pronation 
shall be rated 40 percent and with the hand fixed in full 
pronation, 30 percent.  With the hand fixed near the middle 
of the arc or moderate pronation a 20 percent rating is 
provided.  Limitation of pronation: motion lost beyond middle 
of arc shall be rated 30 percent.  Motion lost beyond last 
quarter of arc, the hand does not approach full pronation, 
shall be rated 20 percent.  Limitation of supination to 30° 
or less shall be rated 10 percent disabling.  Diagnostic Code 
5213.  Note: In all the forearm and wrist injuries, codes 
5205 through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The veteran's representative seems to advance the argument 
that the currently assigned Diagnostic Code 5213 does not 
contemplate the veteran's arthritis because it is not based 
on limitation of motion and/or a separate rating for loss of 
motion should be afforded.  He also seems to argue that the 
assigned Diagnostic Code is more attuned with instability.  

It bears some emphasis that the examinations, such as the 
March 2004 examination report, objectively refute any 
instability.  Moreover, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In addition, the Diagnostic Code under which the veteran's 
disability has been evaluated expressly contemplates loss of 
motion and, consequently, incorporates the arthritic aspect 
of the disability at issue.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was determined that except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease or entity, are to be 
rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  Id. at 261.  It also noted the 
exception which prohibits pyramiding at 38 C.F.R. § 4.14.  
This provides that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  Id.  In balancing these two provisions of the 
Rating Schedule, the critical element for allowing separate 
evaluations would be that none of the symptomatology from a 
single disability would be duplicative or overlapping.  Id.   

The disabled extremity is the major arm.  The veteran has 
been awarded a 40 percent rating pursuant to Diagnostic Code 
5213, which is the highest schedular award available 
thereunder for impairments of supination and pronation.  
Inasmuch as that rating contemplates even more severe 
pertinent disablements, the preponderance of the evidence is 
against any higher rating thereunder.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joint.  As such clearly 
establishes that ankylosis is not present, the criteria set 
forth in Diagnostic Code 5205 pertaining to ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating. 

In September 2004, VA's General Counsel (GC) issued 
VAOPGCPREC 9-2004 (September 17, 2004), which addressed 
whether a veteran could receive separate ratings for 
limitation of leg flexion and limitation of leg extension.  
In short, the GC concluded that where a veteran had both 
limitation of flexion and limitation of extension, the 
limitations must be rated separately.  Albeit VAOPGCPREC 9-
2004 addressed a knee disability and the case presently 
before the Board deals with a forearm disability, the Board 
considers that the principles set forth in the foregoing GC 
opinion bear on the present case.  

With regard to VAOPGCPREC 9-2004, additional separate ratings 
may follow, considering the manifestations of the veteran's 
residuals of a gun shot wound vis-à-vis limitation of forearm 
flexion and extension.  

Considering 38 C.F.R. § 4.71, Plate I, the Board notes that 
what was reported as "extension" at about 120 degrees in an 
October 2000 clinical record must be in error or else the 
veteran's right forearm would be limited in excursion to only 
about 25 degrees, i.e. 145 degrees to 120 degrees or, for all 
practical purposes, essentially fixed in an upright position.  
Such a finding is entirely inconsistent with multiple other 
clinical findings relating to range of motion.  The Board 
finds that a more accurate representation of the 
extension/flexion range was as represented in the May 25, 
2001 examination, which reported a flexion arch from 15-100 
degrees, which would translate to a loss of 15 degrees of 
extension and loss of approximately 45 degrees of flexion, at 
the time of that examination, approximately 31/2 years ago.  

In any event, in accordance with multiple clinical findings 
over the years as referenced to 38 C.F.R. § 4.71, Plate I, a 
limitation of extension to 45 degrees or greater, such as to 
warrant a compensable rating under the criteria set forth for 
limitation of extension in Diagnostic Code 5207, is not 
demonstrated or approximated.  Accordingly, a compensable 
evaluation for limitation of extension is not established. 

With respect to loss of forearm flexion pursuant to 
Diagnostic Code 5206, the May 2001 examination supports a 
separate 10 percent disability evaluation for that aspect of 
the disablement.  Moreover, the March 2, 2004 VA examination 
is the most recent examination.  That examination reported 
flexion was only to 81 degrees on the right at that time and 
141 degrees on the left, with normal at 145 degrees, which 
signifies further flexion disablement on the right.  The 
limitation of flexion now falls between 70 degrees and 90 
degrees, which now represents a 30 percent disability in 
accordance with the criteria set forth in Diagnostic Code 
5206 for quantifying such disablements.  VAOPGCPREC 9-2004.  

Accordingly, the Board finds that the record supports a 
separate 10 percent disability rating for impairment of 
forearm flexion for the period from May 25, 2001, and that a 
30 percent rating for impairment of forearm flexion from 
March 2, 2004 is also warranted.

Because the preponderance of the evidence is against further 
award, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's forearm disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a gun 
shot wound and fracture of the right forearm and elbow, and 
retained foreign bodies for impairment of supination and 
pronation of the right (major) arm is denied. 

Entitlement to a separate 10 percent evaluation for 
limitation of right forearm flexion for the period from May 
25, 2001 is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to a separate 30 percent evaluation for 
limitation of right forearm flexion for the period from March 
2, 2004 is granted, subject to the provisions governing the 
award of monetary benefits.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



